Citation Nr: 0801547	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-23 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a post-operative 
right knee disability, with arthritis, currently assigned a 
10 percent evaluation.

2.  Entitlement to a compensable initial evaluation for 
patellofemoral syndrome of the left knee.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD), a depressive disorder, and memory loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1986 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2004.  He failed to report for a Board hearing 
scheduled in February 2007.

The issue of entitlement to service connection for an 
acquired psychiatric disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative joint disease of the right knee is 
manifested by X-ray evidence of arthritis, with complaints of 
pain.  

2.  Partial meniscectomies and a reconstructed, scarred 
anterior cruciate ligament of the right knee result in 
symptoms including occasional swelling, without instability.

3.  Patellofemoral syndrome of the left knee is manifested by 
complaints of occasional pain, with no treatment shown.  

4.  A low back disability was first shown several years after 
service, and was not caused by a service-connected right knee 
disability.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right knee degenerative joint disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010 (2007).  

2.  The criteria for a separate 10 percent rating for 
symptomatic partial meniscectomies and a reconstructed, 
scarred anterior cruciate ligament of the right knee, without 
instability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Code 5259 (2007).  

3.  The criteria for a compensable rating for patellofemoral 
syndrome of the left knee have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic 
Code 5260 (2007).  

4.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  In a letter dated in May 2004, 
prior to the initial adjudication of the claims, the RO 
advised the claimant of the information necessary to 
substantiate the claims for service connection for a low back 
disorder and a left knee disorder, and for an increased 
rating for a right knee disability.  He was also informed of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Although he was not provided 
information regarding secondary service connection by 
aggravation, as discussed below, this issue has not been 
raised by the veteran, or by the record.  He was also told to 
provide any relevant evidence or information in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although provided after the 
assignment of the rating and effective date in question, the 
Federal Circuit held that 38 U.S.C. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate a claim upon receipt of a notice of 
disagreement with the effective date assigned by a RO for a 
compensation award.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  In this regard, once a decision has been 
made awarding service connection, a disability rating, and an 
effective date, § 5103(a) notice has served its purpose, as 
the claim has already been substantiated.  Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  He has now received 
notice, and has not alleged any prejudice resulting from 
timing of notice errors.  Thus, there is no evidence that any 
notification error affected the essential fairness of the 
adjudication.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

With respect to the duty to assist, the service medical 
records have been obtained, as have identified post-service 
private and VA medical records.  A VA examination as to nexus 
was provided as to the issue of service connection for a back 
disability.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also Dalton v. Nicholson, 21 Vet.App. 23 (2007).  
He failed to report for a Board hearing.  He has not 
identified the existence of any potentially relevant evidence 
which is not of record.  Thus, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Separate ratings for separate periods of time (staged 
ratings) may be granted for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007); see Fenderson v. West, 12 
Vet. App. 119 (1999); 38 C.F.R. § 4.2.  

Service medical records show that the veteran injured his 
right knee in a motorcycle accident in 1987.  After service, 
private medical records show that in May 1993, the veteran 
complained that his knee buckled frequently.  A magnetic 
resonance imaging (MRI) scan disclosed a medial meniscus 
tear.  He underwent surgery -a partial medial meniscectomy of 
the right knee in May 1993.  In February 1994, it was noted 
that he continued to demonstrate clinical instability, and he 
underwent partial medial meniscectomy, debridement of a 
chrondral fracture of the tibial plateau, and anterior 
cruciate ligament reconstruction in February 1994.  He 
underwent arthroscopy with debridement and arthroplasty of 
the right knee in February 1995.  In the course of this 
surgery, the anterior cruciate ligament was noted to be 
considerably scarred, and a scarified tendon was removed, so 
that there was no further impingement on the anterior 
cruciate ligament.  After the latter operation, the prognosis 
was noted to be somewhat guarded because of the chronic 
scarring of the knee, but overall, expectations were good.

On a VA examination in November 1995, the veteran complained 
of continuing pain in the right knee.  On examination, there 
was no tenderness to palpation of the knee.  He claimed 
decreased sensation to light touch over the inferior lateral 
aspect of the knee.  There was no instability and he had 
range of motion of essentially 0 degrees extension to 125 
degrees of flexion.

Records from the Virginia Spine Institute show that in August 
2000, the veteran complained that his right knee may be 
loosening up from his prior surgery.  He said it felt more 
lax than in the past.  On examination, range of motion was 
from 0 to more than 100 degrees.  It was stable to varus and 
valgus testing at 0 and 30 degrees.  Anterior drawer and 
Lachman's tests were stable.  Pivot shift testing was 
suggestive of excess mobility compared to the left knee.  
There was no obvious effusion and no specific areas of point 
tenderness.  

Private medical records dated from February 2002 to March 
2003 did not show any complaints regarding the knees.  

In March 2003, the veteran was seen for his first visit at a 
VA facility.  On the initial examination, he complained that 
his knee pain had been worsening over the past three months.  
On examination, there was a small right knee soft tissue 
swelling.  Range of motion and strength were intact.  In 
April 2003, he had pain around the right knee, with pain 
elicited on range of motion.  There was no joint laxity.  

On a June 2004 VA examination, the veteran said that after 
his last surgery on the knee, he had declined further surgery 
although he still had to wear a brace when doing any heavy 
activity.  The veteran walked normally.  He said that over 
the past two years, he had noticed intermittent left knee 
pain without any injury.  It was sharp in his patella, and 
aggravated by prolonged standing, sitting, or going up 
stairs.  On examination, the left thigh measured 56 cm on the 
right and 58 cm on the left.  His calves measured 43 cm 
bilaterally.  Both knees flexed to 130 degrees without effort 
actively and passively.  There was crepitation in the right 
knee.  Both patellae tracked in the midline and there was no 
painful response elicited to deep patellar pressure.  He had 
no bony deformity, joint tenderness, or edema present in 
either knee.  There was no instability to medial or lateral 
or anterior posterior stresses.  He could squat without 
difficulty.  X-rays of both knees disclosed metallic anchors 
from the previous surgery in the right knee, with small spur 
formation on the right tibial spine, and normal joint space.  
The diagnoses were status post anterior cruciate ligament 
tear and patellar tendon graft repair, with degenerative 
joint disease now present in the right knee, and mild 
patellofemoral syndrome in the left knee just as likely as 
not due to overuse to reduce right knee discomfort.

Subsequent VA treatment records show the veteran's occasional 
complaints of right knee pain.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, warrants a 10 percent evaluation; with the 
addition of occasional incapacitating exacerbations, a 20 
percent evaluation is warranted.  38 C.F.R. § 4.71a, DC 5003 
(degenerative arthritis) and DC 5010 (traumatic arthritis).  

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Limitation of a leg (knee) flexion is rated 0 percent 
when limited to 60 degrees, 10 percent when limited to 45 
degrees, 20 percent when limited to 30 degrees, and 30 
percent when limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Limitation of extension of a leg (knee) is rated 0 
percent when limited to 5 degrees, 10 percent when limited to 
10 degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, DC 5261.  Separate ratings may be awarded for 
limitation of flexion and limitation of extension of the same 
knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  

Factors affecting functional impairment, such as pain on 
motion, weakened movement, excess fatigability, lost 
endurance, swelling, or incoordination, must also be 
considered, in evaluating a disability based on limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45 (2006), DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional impairment must be 
supported by adequate pathology.  Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257.  Limitation of motion and instability of the knee 
may be rated separately under Diagnostic Codes 5260 and 5257.  
See VAOPGCPREC 9-98, 63 Fed.Reg. 56704 (1998); VAOPGCPREC 23-
97, 62 Fed.Reg. 63604 (1997).  When evaluating the symptoms 
under Diagnostic Code 5257, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 regarding the effects of functional loss due 
to pain do not apply, as that diagnostic code is not based on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 9 
(1996).  

A 10 percent evaluation is assigned for removal of the 
semilunar cartilage, symptomatic.  38 C.F.R. § 4.71a, Code 
5259.  A dislocated semilunar cartilage, with frequent 
episodes of locking, pain, and effusion, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5258.  A "semilunar 
cartilage" is one of the menisci of the knee joint.  
Stedman's Medical Dictionary, 296 (27th ed., 2000).  

The veteran contends that his knee disabilities warrant 
higher ratings.  He points out that he has undergone three 
surgeries on his right knee.  He also feels that the VA 
examination did not accurately reflect the level of 
disability, because he was under the influence of narcotic 
pain medication and muscle relaxers.  However, there is no 
legal requirement that examinations of musculoskeletal 
conditions be performed without pain control medication.  
Indeed, since the rating is to be based on an assessment of 
how the veteran functions under the ordinary conditions of 
life, an examination conducted when the veteran was taking 
his prescribed medication as normal is reasonable.  It must 
also be pointed out that the veteran was afforded advanced 
notice of his examination, and yet chose to take the 
medication.  Finally, there are no treatment records dated 
during the appeal period which indicate a greater degree of 
disability than shown on the VA examination.  

For his post-surgical right knee disability, with 
degenerative joint disease, the veteran is in receipt of a 10 
percent rating under diagnostic code 5010, based on non-
compensable limitation of motion with X-ray evidence of 
arthritis.  His range of flexion was to 130 degrees on the VA 
examination, and has never even shown to be more limited than 
the "more than 100" degrees shown in 2000.  Likewise, 
limitation of flexion to a compensable degree has not been 
shown.  Thus, a higher rating based on limitation of motion 
is not warranted.  A higher rating based on functional 
impairment is likewise not warranted.  The VA examination 
showed the veteran walked normally, and was able to squat 
without difficulty.  Treatment records simply report 
complaints of pain, and range of motion is well beyond a 
compensable level for either flexion or extension.  

Instability of the right knee has not been shown, either.  
Although he had instability prior to his right knee 
surgeries, the recent records, including the VA examination, 
did not show any instability.  Although he complained to his 
private doctor in 2000 that he felt his right knee may be 
loosening up from his prior surgery, the only indication of a 
positive finding was that pivot shift had a suggestion of 
excess mobility compared to the left knee.  Moreover, there 
have been no indications of instability during the appeal 
period, and in April 2003, it was noted that there was no 
evidence of laxity, while the VA examination in June 2004 
also found no evidence of instability.  Thus, a separate 
rating based on instability is not warranted.

However, a 10 percent evaluation is warranted for symptomatic 
removal of the semilunar cartilage, or meniscus.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.  The veteran's multiple 
surgical procedures have included two partial medial 
meniscectomies.  His knee is symptomatic, with slight 
swelling noted in March 2003.  Although the evidence does not 
show that the meniscus is completely removed, this separate 
evaluation expressly takes into consideration the anterior 
cruciate ligament damage noted in past surgical reports.  In 
this regard, there is no specific diagnostic code pertaining 
to the anterior cruciate ligament, and no instability has 
been shown.  Thus, considering all of these factors, the 
Board finds that the partial meniscectomies and anterior 
cruciate ligament procedures result in disability more 
closely approximating a 10 percent rating under Diagnostic 
Codes 5259, and a separate 10 percent rating is warranted 
under diagnostic code 5259.  

However, a higher rating, based on dislocated semilunar 
cartilage, is not warranted, as frequent episode of locking, 
pain, and effusion have not been shown.  As the rating is not 
based on limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 regarding the effects of functional loss due 
to pain do not apply.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997); Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  

As to the left knee, although the veteran complained of left 
knee pain on the VA examination in June 2004, findings were 
essentially normal, and no complaints pertaining to the left 
knee have been shown in the treatment records.  No X-ray 
abnormalities were shown, and he has not exhibited 
instability in that knee.  Thus, the Board finds that the 
weight of the evidence is against a compensable rating for 
patellofemoral syndrome of the left knee.

In sum, a separate 10 percent rating for removal of semilunar 
cartilage of the right knee is warranted to account for the 
veteran's symptomatic partial meniscectomies and anterior 
cruciate ligament scarring, without instability for the 
entire appeal period.  In reaching this determination, the 
benefit-of-the-doubt rule has been applied.  See 38 U.S.C.A. 
§ 5107(b).  

However, the preponderance of the evidence is against a 
higher rating for degenerative joint disease of the right 
knee, or a separate compensable rating.  Similarly, the 
preponderance of the evidence is against the claim for a 
compensable rating for patellofemoral syndrome of the left 
knee.  The evidence does not more closely approximate a 
higher or additional separate rating for the right knee, or a 
compensable rating for the left knee.  The benefit-of-the-
doubt does not apply, and those claims must be denied.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

With regard to all of the veteran's increased ratings claims, 
assignment of staged ratings is not warranted.  Hart v. 
Mansfield, supra.


Service Connection--Low Back Disability

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases if the disability was manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Generally, to establish 
service connection, there must be (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service medical records do not show any complaints or 
abnormal findings pertaining to the low back, nor does he 
veteran contend that his back disability began in service.  
Rather, he contends that the disability results from trauma 
caused by his right knee buckling and giving way while he was 
transporting a heavy load.  He states that the knee caused 
him to fall, and then the load of soda landed on his back as 
well.  

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder. 38 C.F.R. § 3.310(a).  

Records from the Virginia Spine Institute dated from 1998 to 
2002 show the veteran's treatment for low back complaints.  
He was seen in April 1998, with the complaint of pain in the 
low back which had begun in October 1997.  According to this 
report, he had been at work pulling a hand truck weight about 
300 pounds up a ramp, when his "foot had slipped" and he 
had fallen onto his buttocks, and the hand truck rolled up 
onto him.  He had had no symptoms prior to that incident.  He 
was treated after that on numerous occasions.  In August 
1999, he had had a recent flare-up after doing some moving.  
The impression was lumbar annular tear, improved 
sacroiliitis, and lumbar herniated nucleus pulposus without 
radiculopathy that day.  In February 2000, it was noted that 
he had been in a motor vehicle accident in January, and had 
had increasing back pain with radiation into the lower 
extremities since then.  He continued to be treated for 
symptoms of lumbar disc degeneration, lumbar herniated 
nucleus pulposus, lumbar annular tear, and low back pain, 
through August 2002.

When seen at a VA facility in March 2003, the veteran 
complained of chronic low back pain, which had worsened over 
the past three months.  He needed pain medication, but had 
lost his insurance, and so could not see his prior doctor.  
In January 2004, he was seen in connection with transferring 
his care to another VA facility.  He said his chronic low 
back pain had started in 1997, when he had been pulling 13 
cases of soda up a ramp, and the stack fell on him after the 
"left leg buckled."  On a VA neurology consult in March 
2004, the veteran said the had had low back pain since 1997.  
He said he had been involved in a "slip and fall" accident 
at that time while loading a truck with sodas.  The load had 
pinned him down.  The impression was mechanical low back 
pain.  

On the June 2004 VA examination, the veteran said that after 
his last surgery on the knee, he had declined further surgery 
although he still had to wear a brace when doing any heavy 
activity.  He said that in 1997 the knee had buckled while he 
was pulling a load of sodas up a ramp, and he slipped when 
his right knee buckled, causing him to fall, and the load of 
soda fell on top of him, injuring his low back.  The 
diagnosis was chronic low back pain with degenerative joint 
disease and degenerative disc disease.  With respect to the 
veteran's assertion that his right knee had given out, 
causing him to fall and injure his back, the examiner noted 
the 1998 record that the veteran's foot had slipped, and the 
January 2004 VA record that his left leg had bucked, and the 
March 2004 report of a slip and fall.  The examiner said 
these facts were inconsistent with his history reported that 
day, and it was unsubstantiated history that the right knee 
was the proximate cause of the fall that resulted in the back 
injury.

The veteran's representative argues that these various 
histories given at different times all generally support the 
veteran's assertion that his right knee buckled.  Whether 
describing a foot slipping or a knee giving way, both involve 
the lower extremities, and can be incorporated into the right 
knee disability.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  The Board must assess the credibility and weight of 
all the evidence, including the medical evidence, to 
determine its probative value, accounting for evidence which 
it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the claimant.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  

In assessing these factors, the Board does not agree that the 
descriptions of the accidents are similar enough to encompass 
the knee buckling as the cause of the veteran's fall in 1997.  
While a "slip and fall" is arguably less clear, a "foot 
slipping" is an entirely different sensation from a "knee 
buckling."  Moreover, the examining physician in June 2004 
did not consider them to be the same complaint; indeed, he 
concluded they were inconsistent.  The first time that the 
knee buckling was reported by the veteran as the cause of the 
accident was in January 2004, more than six years after the 
accident.  The Board finds the statements made in connection 
with treatment sought six months after the accident to be 
more probative than statements made in January 2004, over six 
years after the accident.  (This is without considering the 
fact that the January 2004 note refers to the left knee.)  

Thus, the Board finds the veteran's current contention that 
his right knee buckled, causing his fall in 1997, to be 
outweighed by the significantly more contemporaneous evidence 
showing that the veteran said his foot slipped.  There is no 
medical evidence attributing the veteran's low back 
disability to a fall caused by the right knee buckling, or by 
his service-connected right knee disability.  In this regard, 
the January 2004 note is simply information recorded by the 
examiner "unenhanced by any additional medical comment by 
that examiner," and thus not competent medical evidence.  
See LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  
Instability shown from 1993 to 1995 was not shown subsequent 
to the 1995 surgery, and, in any event, instability has not 
been medically shown to have caused the injury which resulted 
in the back disability.  

Secondary service connection may also be established for a 
disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  38 C.F.R. § 
3.310(c) (2007); Allen v. Brown, 8 Vet. App. 374 (1995).  
However, in this case, no potential scenario involving 
secondary service connection by aggravation has been raised 
by the record.  There is no indication-lay or medical-that 
the veteran had a back disability prior to the 1997 injury, 
nor any other indication of aggravation by the knee 
disability.  

Thus, the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  


ORDER

A rating higher than 10 percent for degenerative joint 
disease of the right knee is denied.

A separate rating for the symptomatic partial meniscectomies 
and reconstructed, scarred anterior cruciate ligament of the 
right knee, without instability, is granted.

A compensable rating for patellofemoral syndrome of the left 
knee is denied.

Service connection for a low back disability is denied.


REMAND

While in service, the veteran was seen for psychiatric 
treatment and evaluation on several occasions, including 
following a suicide gesture, with diagnoses including an 
adjustment disorder with depressed mood, and a mixed 
personality disorder.  He was given an administrative 
discharge from service, based on a character and behavior 
disorder.  However, this does not rule out the co-existence 
of an acquired psychiatric disorder, and VA records dated 
from 2003 to 2005 show a depressive disorder.  

In addition, the veteran claims that he has memory loss, 
which he believes is due to medication used to treat his back 
and knee disabilities.  In November 2004, he underwent a 
psychological evaluation, including psychological testing, 
which disclosed a cognitive disorder.  He was to have a 
computerized tomography (CT) scan to further evaluate his 
condition, but the evidence does not show the results of this 
test, if conducted.  

For these reasons, further development of the issue of 
service connection for an acquired psychiatric disability is 
warranted prior to an appellate decision.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the veteran's VA 
mental health treatment and/or evaluations 
dated from April 2005 to the present, as 
well as any CT scan of the brain 
undertaken in or after November 2004, to 
evaluate his cognitive deficits.

2.  Thereafter, schedule the veteran for a 
VA psychiatric examination to determine 
whether he has a psychiatric disorder 
which is (1) related to psychiatric 
symptoms shown in service, and/or (2) 
related to medication prescribed as 
treatment for his service-connected 
bilateral knee disabilities.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination.  In would be 
helpful if the physician would use the 
following language in his or her opinion, 
as may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The complete rationale for all opinions 
expressed must be provided.  

3.  After completion of the above and any 
additional development deemed necessary, 
review the claim for service connection 
for an acquired psychiatric disability.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


